Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 have been examined.

Double Patenting
	Claims 21-25, 27-28, 30-34, 36-37, and 39-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-7 of U.S. Patent No. 10,726,327 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The tables below compare the claims of the instant application and the claims of U.S. Patent No. 10,726,327 B2.

Claim 21
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
obtaining a first temporal sequence of health events, wherein the first temporal sequence comprises respective health-related data associated with a particular patient at each of a plurality of time steps;
Claim 3 (incorporating Claim 1)
obtaining a first temporal sequence, wherein the first temporal sequence comprises respective health-related data associated with a particular patient at each of a plurality of time steps from a first time step in the first temporal sequence to a last time step in the first temporal sequence;

initializing a respective internal state for each of one or more recurrent neural network layers of a recurrent neural network;
Claim 3 (incorporating Claim 1)
processing the first temporal sequence of health events using a recurrent neural network to generate future condition scores for the first temporal sequence, the future condition scores for the first temporal sequence comprising a respective future condition score for each of a predetermined set of health-related conditions, wherein the respective future condition score for each of the health-related conditions represents a likelihood that the health-related condition will be satisfied within a specified period of time of the health event at the last time step in the first temporal sequence;

Note that the prior art begins to talk about the existence of a recurrent neural network at this point. If the recurrent neural network exists, its associated memories exits with some initial value stored in them. Regardless of whether the stored numbers are zero or random, the existence of those numbers in the memories means the memories have been “initialized” at some point.
for each of the plurality of time steps, processing the respective health-related data associated with the particular patient at the time step using the recurrent neural network, wherein the processing comprises updating the internal state of each of the one or more recurrent neural network layers of the recurrent neural network using the respective health-related data associated with the particular patient at the time step to generate a network internal state of the recurrent neural network for the time step;
Claim 3 (incorporating Claim 1)
processing the first temporal sequence of health events using a recurrent neural network to generate future condition scores for the first temporal sequence, the future condition scores for the first temporal sequence comprising a respective future condition score for each of a predetermined set of health-related conditions, wherein the respective future condition score for each of the health-related conditions represents a likelihood that the health-related condition will be satisfied within a specified period of time of the health event at the last time step in the first temporal sequence;

generating, from the network internal state of the recurrent neural network after a last time step in the first temporal sequence, a neural network output for the first temporal sequence; and
Claim 3
process the network internal state of the recurrent neural network for the last time step in the input temporal sequence to generate a future condition score for the corresponding health-related condition.

generating, from the neural network output for the first temporal sequence, health analysis data that characterizes future health events that may occur after a last time step in the temporal sequence.
Claim 3 (incorporating Claim 1)
generating health analysis data that characterizes the changes in the future condition scores; and




Claim 22
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
22. The method of claim 21, wherein, for one or more of the time steps, the health-related data at the time step is a respective token from a predetermined vocabulary of tokens, each token in the vocabulary representing a different health event.


Claim 5
5. The method of claim 1, wherein, for one or more of the time steps in the first temporal sequence, the health-related data at the time step is a respective token from a predetermined vocabulary of tokens, each token in the vocabulary representing a different health event.





Claim 23
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
23. The method of claim 22, wherein, for one or more of the time steps, the health-related data at the time step is other health-related data classified as impacting the health of the particular patient.


Claim 6
6. The method of claim 5, wherein, for one or more of the time steps in the first temporal sequence, the health-related data at the time step is other health-related data classified as impacting the health of the particular patient.





Claim 24
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
accessing an electronic medical record for the particular patient;


Claim 7
accessing an electronic medical record for the particular patient;

identifying health events in the electronic medical record;


Claim 7
identifying health events in the electronic medical record;


determining, for each health event identified in the electronic medical record, a token in the vocabulary that represents the health event; and


Claim 7
determining, for each health event identified in the electronic medical record, a token in the vocabulary that represents the health event; and


generating a temporal sequence that includes the tokens that represent the identified health events ordered by time that the corresponding health events occurred.


Claim 7
generating a temporal sequence that includes the tokens that represent the identified health events ordered by time that the corresponding health events occurred.





Claim 25
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
25. The method of claim 21, wherein the recurrent neural network further comprises an output layer that is trained to process the network internal state for the last time step to generate the neural network output, wherein the neural network output comprises a respective score for each of a plurality of possible health events, wherein the respective score for each of the possible health events represents a likelihood that the possible health event is a health event at a time step subsequent to the last time step in the first temporal sequence.


Claim 1
processing the first temporal sequence of health events using a recurrent neural network to generate future condition scores for the first temporal sequence, the future condition scores for the first temporal sequence comprising a respective future condition score for each of a predetermined set of health-related conditions, wherein the respective future condition score for each of the health-related conditions represents a likelihood that the health-related condition will be satisfied within a specified period of time of the health event at the last time step in the first temporal sequence;






Claim 27
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
obtaining data identifying an additional health event;


Claim 3 (incorporating Claim 1)
obtaining a modified temporal sequence, wherein the modified temporal sequence includes data identifying an additional health event at a new time step that is after the last time step of the first temporal sequence, wherein the additional health event corresponds to a potential treatment to be prescribed for the particular patient;


processing the additional health event using the recurrent neural network to generate a modified network internal state;


Claim 3
collectively process the respective health-related data associated with the particular patient at the time step to generate a network internal state of the recurrent neural network for the time step from a network internal state of the recurrent neural network for a preceding time step,


generating an updated network output from the modified network internal state; and


Claim 3
process the network internal state of the recurrent neural network for the last time step in the input temporal sequence to generate a future condition score for the corresponding health-related condition.


generating updated health analysis data from the updated network output.


Claim 3
process the network internal state of the recurrent neural network for the last time step in the input temporal sequence to generate a future condition score for the corresponding health-related condition.





Claim 28
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
28. The method of claim 21, further comprising: providing the health analysis data for presentation to a user.


Claim 1
providing the health analysis data for presentation to a user.





Claim 30
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
obtaining a first temporal sequence of health events, wherein the first temporal sequence comprises respective health-related data associated with a particular patient at each of a plurality of time steps;
Claim 3 (incorporating Claim 1)
obtaining a first temporal sequence, wherein the first temporal sequence comprises respective health-related data associated with a particular patient at each of a plurality of time steps from a first time step in the first temporal sequence to a last time step in the first temporal sequence;


initializing a respective internal state for each of one or more recurrent neural network layers of a recurrent neural network;
Claim 3 (incorporating Claim 1)
processing the first temporal sequence of health events using a recurrent neural network to generate future condition scores for the first temporal sequence, the future condition scores for the first temporal sequence comprising a respective future condition score for each of a predetermined set of health-related conditions, wherein the respective future condition score for each of the health-related conditions represents a likelihood that the health-related condition will be satisfied within a specified period of time of the health event at the last time step in the first temporal sequence;


Note that the prior art begins to talk about the existence of a recurrent neural network at this point. If the recurrent neural network exists, its associated memories exits with some initial value stored in them. Regardless of whether the stored numbers are zero or random, the existence of those numbers in the memories means the memories have been “initialized” at some point.
for each of the plurality of time steps, processing the respective health-related data associated with the particular patient at the time step using the recurrent neural network, wherein the processing comprises updating the internal state of each of the one or more recurrent neural network layers of the recurrent neural network using the respective health-related data associated with the particular patient at the time step to generate a network internal state of the recurrent neural network for the time step;
Claim 3 (incorporating Claim 1)
processing the first temporal sequence of health events using a recurrent neural network to generate future condition scores for the first temporal sequence, the future condition scores for the first temporal sequence comprising a respective future condition score for each of a predetermined set of health-related conditions, wherein the respective future condition score for each of the health-related conditions represents a likelihood that the health-related condition will be satisfied within a specified period of time of the health event at the last time step in the first temporal sequence;


generating, from the network internal state of the recurrent neural network after a last time step in the first temporal sequence, a neural network output for the first temporal sequence; and
Claim 3
process the network internal state of the recurrent neural network for the last time step in the input temporal sequence to generate a future condition score for the corresponding health-related condition.


generating, from the neural network output for the first temporal sequence, health analysis data that characterizes future health events that may occur after a last time step in the temporal sequence.
Claim 3 (incorporating Claim 1)
generating health analysis data that characterizes the changes in the future condition scores; and





Claim 31
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
31. The system of claim 30, wherein, for one or more of the time steps, the health-related data at the time step is a respective token from a predetermined vocabulary of tokens, each token in the vocabulary representing a different health event.


Claim 5
5. The method of claim 1, wherein, for one or more of the time steps in the first temporal sequence, the health-related data at the time step is a respective token from a predetermined vocabulary of tokens, each token in the vocabulary representing a different health event.






Claim 32
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
32. The system of claim 31, wherein, for one or more of the time steps, the health-related data at the time step is other health-related data classified as impacting the health of the particular patient.


Claim 6
6. The method of claim 5, wherein, for one or more of the time steps in the first temporal sequence, the health-related data at the time step is other health-related data classified as impacting the health of the particular patient.






Claim 33
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
accessing an electronic medical record for the particular patient;
identifying health events in the electronic medical record;

Claim 7
accessing an electronic medical record for the particular patient;
identifying health events in the electronic medical record

determining, for each health event identified in the electronic medical record, a token in the vocabulary that represents the health event; and


Claim 7
determining, for each health event identified in the electronic medical record, a token in the vocabulary that represents the health event; and



generating a temporal sequence that includes the tokens that represent the identified health events ordered by time that the corresponding health events occurred.


Claim 7
generating a temporal sequence that includes the tokens that represent the identified health events ordered by time that the corresponding health events occurred.






Claim 34
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
34. The system of claim 30, wherein the recurrent neural network further comprises an output layer that is trained to process the network internal state for the last time step to generate the neural network output, wherein the neural network output comprises a respective score for each of a plurality of possible health events, wherein the respective score for each of the possible health events represents a likelihood that the possible health event is a health event at a time step subsequent to the last time step in the first temporal sequence.


Claim 1
processing the first temporal sequence of health events using a recurrent neural network to generate future condition scores for the first temporal sequence, the future condition scores for the first temporal sequence comprising a respective future condition score for each of a predetermined set of health-related conditions, wherein the respective future condition score for each of the health-related conditions represents a likelihood that the health-related condition will be satisfied within a specified period of time of the health event at the last time step in the first temporal sequence;






Claim 36
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
obtaining data identifying an additional health event;


Claim 3 (incorporating Claim 1)
obtaining a modified temporal sequence, wherein the modified temporal sequence includes data identifying an additional health event at a new time step that is after the last time step of the first temporal sequence, wherein the additional health event corresponds to a potential treatment to be prescribed for the particular patient;



processing the additional health event using the recurrent neural network to generate a modified network internal state;


Claim 3
collectively process the respective health-related data associated with the particular patient at the time step to generate a network internal state of the recurrent neural network for the time step from a network internal state of the recurrent neural network for a preceding time step,



generating an updated network output from the modified network internal state; and


Claim 3
process the network internal state of the recurrent neural network for the last time step in the input temporal sequence to generate a future condition score for the corresponding health-related condition.



generating updated health analysis data from the updated network output.


Claim 3
process the network internal state of the recurrent neural network for the last time step in the input temporal sequence to generate a future condition score for the corresponding health-related condition.






Claim 37
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
37. The system of claim 30, the operations further comprising: providing the health analysis data for presentation to a user.


Claim 1
providing the health analysis data for presentation to a user.






Claim 39
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
obtaining a first temporal sequence of health events, wherein the first temporal sequence comprises respective health-related data associated with a particular patient at each of a plurality of time steps;
Claim 3 (incorporating Claim 1)
obtaining a first temporal sequence, wherein the first temporal sequence comprises respective health-related data associated with a particular patient at each of a plurality of time steps from a first time step in the first temporal sequence to a last time step in the first temporal sequence;


initializing a respective internal state for each of one or more recurrent neural network layers of a recurrent neural network;
Claim 3 (incorporating Claim 1)
processing the first temporal sequence of health events using a recurrent neural network to generate future condition scores for the first temporal sequence, the future condition scores for the first temporal sequence comprising a respective future condition score for each of a predetermined set of health-related conditions, wherein the respective future condition score for each of the health-related conditions represents a likelihood that the health-related condition will be satisfied within a specified period of time of the health event at the last time step in the first temporal sequence;


Note that the prior art begins to talk about the existence of a recurrent neural network at this point. If the recurrent neural network exists, its associated memories exits with some initial value stored in them. Regardless of whether the stored numbers are zero or random, the existence of those numbers in the memories means the memories have been “initialized” at some point.
for each of the plurality of time steps, processing the respective health-related data associated with the particular patient at the time step using the recurrent neural network, wherein the processing comprises updating the internal state of each of the one or more recurrent neural network layers of the recurrent neural network using the respective health-related data associated with the particular patient at the time step to generate a network internal state of the recurrent neural network for the time step;
Claim 3 (incorporating Claim 1)
processing the first temporal sequence of health events using a recurrent neural network to generate future condition scores for the first temporal sequence, the future condition scores for the first temporal sequence comprising a respective future condition score for each of a predetermined set of health-related conditions, wherein the respective future condition score for each of the health-related conditions represents a likelihood that the health-related condition will be satisfied within a specified period of time of the health event at the last time step in the first temporal sequence;


generating, from the network internal state of the recurrent neural network after a last time step in the first temporal sequence, a neural network output for the first temporal sequence; and
Claim 3
process the network internal state of the recurrent neural network for the last time step in the input temporal sequence to generate a future condition score for the corresponding health-related condition.


generating, from the neural network output for the first temporal sequence, health analysis data that characterizes future health events that may occur after a last time step in the temporal sequence.
Claim 3 (incorporating Claim 1)
generating health analysis data that characterizes the changes in the future condition scores; and





Claim 40
Instant Application
16/940,131
U.S. Patent No. 10,726,327 B2
Examiner's Note
40. The product of claim 39, the operations further comprising: providing the health analysis data for presentation to a user.


Claim 1
providing the health analysis data for presentation to a user.
















Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
04 NOV 2022